         Case 3:20-cv-01725-CSH Document 21 Filed 11/20/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT
                                         :
 WILLIAM SHERLACH; et al.,               :
                                         :       Case No. 3-20-cv-1725-VLB
                  Plaintiffs,            :
                                         :
        v.                               :
                                         :           November 20, 2020
 ALEX EMRIC JONES; et al.,               :
                                         :
                  Defendants.

                                MOTION FOR SANCTIONS
       NOW COME Defendants Alex Emric Jones, Infowars, LLC, Free Speech

Systems, LLC, Infowars Health, LLC, and Prison Planet TV, LLC and, pursuant to

this Court’s inherent authority to regulate lawyers’ professional conduct and Conn.

R. Prof. Conduct 3.6(a), hereby request this Honorable Court sanction Attorney

Christopher Mattei and the law firm of Koskoff, Koskoff, & Bieder on account of

their false statements to the media. The gratuitous and knowingly false statements

have no place in civil litigation. In support hereof, Defendants refer this Court to

the accompanying memorandum of law and exhibits, incorporated herein by

reference.

       WHEREFORE Defendants respectfully request this Court sanction counsel

for Plaintiffs.


       Dated: November 20, 2020.       Respectfully submitted,
                                       /s/ Jay M. Wolman
                                       Jay M. Wolman, ct29129
                                       RANDAZZA LEGAL GROUP, PLLC
                                       100 Pearl Street, 14th Floor
                                       Hartford, Connecticut 06103
                                       Tel: 702-420-2001
                                       Fax: 305-437-7662
                                       ecf@randazza.com




                                         1
Case 3:20-cv-01725-CSH Document 21 Filed 11/20/20 Page 2 of 3




                           Marc J. Randazza, pro hac vice forthcoming
                           RANDAZZA LEGAL GROUP, PLLC
                           2764 Lake Sahara Drive, Suite 109
                           Las Vegas, Nevada 89117
                           Tel: 702-420-2001
                           Fax: 305-437-7662
                           ecf@randazza.com
                           Attorneys for Infowars Defendants




                             2
        Case 3:20-cv-01725-CSH Document 21 Filed 11/20/20 Page 3 of 3




                             CERTIFICATE OF SERVICE

      I hereby certify that, on this 20th day of November 2020, a copy of the

foregoing was filed electronically. Notice of this filing will be sent by e-mail to all

parties by operation of the court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing.

Parties may access this filing through the court’s CM/ECF System.

      I further certify that copies of the foregoing document are being served by

electronic mail and U.S. Mail upon the parties at the addresses below:

Alinor C. Sterling                         Wolfgang Halbig
Christopher M. Mattei                      25526 Hawks Run Lane
Matthew S. Blumenthal                      Sorrento, FL 32776
KOSKOFF KOSKOFF & BIEDER                   <wolfgang.halbig@comcast.net>
350 Fairfield Avenue                       Tel.: 352.729.2559
Bridgeport, CT 06604                       Fax: 352.729.2559
<asterling@koskoff.com>
<cmattei@koskoff.com>                      Jonathan A. Beatty
<mblumenthal@koskoff.com>                  ESTY & BUCKMIR, LLC
Tel.: 203.336.4421                         2340 Whitney Ave.
Fax: 203.368.3244                          Hamden, CT 06518
Attorneys for Plaintiffs                   <jbeatty@estyandbuckmir.com>
                                           Tel.: 203.248.5678
                                           Fax: 203.288.9974
                                           For Defendant Wolfgang Halbig
Stephen P. Brown
WILSON ELSER MOSKOWITZ                     Ted Anderson
EDELMAN & DICKER                           Genesis Communications Network, Inc.
1010 Washington Blvd., 8th Floor           190 Cobblestone Lane
Stamford, CT 06901                         Burnsville, MN 55337
<stephen.brown@wilsonelser.com>            <t.anderson@gcnlive.com>
Tel.: 203-388-2450                         Representative for Defendant
Fax: 203.388.9101                          Genesis Communications Network, Inc.
Attorney for Defendant Midas
Resources, Inc.



                                              /s/ Jay M. Wolman
                                              Jay M. Wolman




                                          3
